Citation Nr: 1545470	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for high blood pressure.


REPRESENTATION

Veteran  represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The claims file includes additional evidence submitted after the file was transferred to the Board that has not been initially considered by the RO.  However, during his hearing the Veteran and his representative explicitly waived initial AOJ consideration of this newly submitted evidence on the record.  See Hearing Transcript pg. 2; 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for non-Hodgkin's lymphoma, diabetes mellitus, and high blood pressure.  The Veteran had alleged that all three disorders are due to his exposure to Agent Orange while stationed in Korea.  Specifically, the Veteran testified that while in Korea he worked as a communication center specialist who deciphered code in a 'crypto van,' which traveled across Korea decrypting classified messages.  The Veteran asserted some of these trips took him near the DMZ, where Agent Orange was sprayed all around his van to combat vegetation.

Military records reflect the Veteran's 304th Signal Battalion was stationed in Seoul, approximately twenty-seven miles from the DMZ, and therefore do not reflect his unit served near the DMZ.  The Veteran does not dispute this.  However, he states his principal duties as a cryptographer necessitated travel around the country.  Unfortunately, the available records do not reflect the Veteran participated in a mission which took him near the DMZ, where Agent Orange was used.  However, the records from the Veteran's unit have not yet been obtained, and may contain additional information regarding temporary missions conducted by members of the unit.  Therefore, upon remand the unit records for Company C of the 304th Signal Battalion from between April 1968 and May 1969, the dates the Veteran served in Korea, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  All available unit records from the Veteran's unit, 304th Signal Battalion, Company C, from April 1968 to May 1969 should be associated with the claims file and made available for the Board's review.  Any negative response must be fully documented for the claims file.

2.  After completion of the above, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




